Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed in the after final amendment on 08/27/21 and the interview held 09/02/21, Claims 91-93, 96, 98-100 & 104-105 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 09/02/21.
Based on the most recent set of claims filed in the after final amendment on 08/27/21 and the interview held 09/02/21, the application has been amended as follows: 
Claim 91 at Line 7, the word “illumining” has been replaced with the word  --illuminating--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a surgical method, comprising: forming an incision in the skin of a patient to access the spine; retracting a leg of a triangle of soft tissue using a retractor to increase an access window to the spine; detecting nervous tissue in the vicinity of the access window using an electrode coupled to the retractor; illuminating the spine in the vicinity of the access window, wherein illumining comprises at least one of illuminating from a light inside the patient, illuminating from a light source attached to the retractor, or illuminating from a light source on an inner surface of the retractor; and performing a foraminotomy; wherein at least one step of the method is performed by a surgical robot, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Miles et al. (US PG Pub No. 2008/0097164).
Miles et al. discloses an access system and related methods for spinal surgery including detecting existence of neural structural before, during and after the establishment of an operative corridor through or near any of a variety of tissues which if contacted or impinged may result in patient neural impairment, wherein a method comprises forming an incision in a posterolateral corridor of the patient to access the spine, passing a retractor through the incision into an operative site, detecting nervous tissue in the operative site using an electrode coupled to the retractor, ad inserting a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JESSICA WEISS/Primary Examiner, Art Unit 3775